[Cite as Skiles v. Mansfield Correctional Inst., 2009-Ohio-7178.]

                                       Court of Claims of Ohio
                                                                             The Ohio Judicial Center
                                                                     65 South Front Street, Third Floor
                                                                                Columbus, OH 43215
                                                                      614.387.9800 or 1.800.824.8263
                                                                                 www.cco.state.oh.us




GREGORY SKILES

        Plaintiff

        v.

MANSFIELD CORRECTIONAL INSTITUTE

        Defendant

        Case No. 2009-06435-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                           FINDINGS OF FACT
        {¶ 1} 1)        Plaintiff, Gregory Skiles, an inmate formerly incarcerated at
defendant, Mansfield Correctional Institution (ManCI), alleged several items of his
personal property were stolen from his cell on May 18, 2009 during a time when both he
and his cellmate were absent from the cell. Plaintiff recalled he and his cellmate locked
their cell door when they went to dinner at approximately 5:30 p.m. on May 18, 2009
and upon returning to the cell location he discovered multiple items of his personal
property were missing. Plaintiff asserted the ManCI corrections officer on duty in his
cell range unlocked his cell door and allowed an unidentified inmate access to the
property stored in his cell.
        {¶ 2} 2)        Plaintiff maintained the property stolen from his cell included clothing
items, shoes, underwear, stationery, a Super III radio, an electric fan, blue towels, and a
set of Koss headphones. Plaintiff contended his property was stolen as a proximate
cause of negligence on the part of a ManCI corrections officer in unlocking his cell;
thereby permitting access to the property stored inside. Plaintiff filed this complaint
seeking to recover $366.53, the stated replacement cost of the alleged stolen property.
Payment of the filing fee was waived.
       {¶ 3} 3)    Defendant specifically denied any ManCI employee unlocked
plaintiff’s cell door permitting access to the cell that resulted in the theft of property.
Defendant related plaintiff did not report the alleged theft on May 18, 2009. Plaintiff did
file an informal complaint on May 27, 2009 alleging property was stolen from his cell.
Defendant suggested plaintiff “fabricated” the alleged property theft incident.
                                 CONCLUSIONS OF LAW
       {¶ 4} 1)      Although not strictly responsible for a prisoner’s property, defendant
had at least the duty of using the same degree of care as it would use with its own
property. Henderson v. Southern Ohio Correctional Facility (1979), 76-0356-AD.
       {¶ 5} 2)      Plaintiff has the burden of proving, by a preponderance of the
evidence, that he suffered a loss and that this loss was proximately caused by
defendant’s negligence. Barnum v. Ohio State University (1977), 76-0368-AD.
       {¶ 6} 3)      This court in Mullett v. Department of Correction (1976), 76-0292-
AD, held that defendant does not have the liability of an insurer (i.e., is not liable without
fault) with respect to inmate property, but that it does have the duty to make “reasonable
attempts to protect, or recover” such property.
       {¶ 7} 4)      Plaintiff must produce evidence which affords a reasonable basis
for the conclusion defendant’s conduct is more likely than not a substantial factor in
bringing about the harm. Parks v. Department of Rehabilitation and Correction (1985),
85-01546-AD.
       {¶ 8} 5)      In order to recover against a defendant in a tort action, plaintiff must
produce evidence which furnishes a reasonable basis for sustaining his claim. If his
evidence furnishes a basis for only a guess, among different possibilities, to any
essential issue in the case, he fails to sustain the burden as to such issue. Landon v.
Lee Motors, Inc. (1954), 161 Ohio St. 82, 53 O.O. 25, 118 N.E. 2d 147.
       {¶ 9} 6)      In order to prevail, plaintiff must prove, by a preponderance of the
evidence, that defendant owed him a duty, that defendant breached that duty, and that
defendant’s breach proximately caused his injuries. Armstrong v. Best Buy Company,
Inc., 99 Ohio St. 3d 79, 2003-Ohio-2573, 788 N.E. 2d 1088, ¶8 citing Menifee v. Ohio
Welding Products, Inc. (1984), 15 Ohio St. 3d 75, 77, 15 OBR 179, 472 N.E. 2d 707.
       {¶ 10} 7) “Whether a duty is breached and whether the breach proximately
caused an injury are normally questions of fact, to be decided by . . . the court . . .”
Pacher v. Invisible Fence of Dayton, 154 Ohio App. 3d 744, 2003-Ohio-5333, 798 N.E.
2d 1121, ¶41, citing Miller v. Paulson (1994), 97 Ohio App. 3d 217, 221, 646 N.E. 2d
521; Mussivand v. David (1989), 45 Ohio St. 3d 314, 318, 544 N.E. 2d 265.
       {¶ 11} 8) The allegation that a theft may have occurred is insufficient to show
defendant’s negligence. Williams v. Southern Ohio Correctional Facility (1985), 83-
07091-AD; Custom v. Southern Ohio Correctional Facility (1985), 84-02425. Plaintiff
must show defendant breached a duty of ordinary or reasonable care. Williams.
       {¶ 12} 9) Defendant is not responsible for thefts committed by inmates unless an
agency relationship is shown or it is shown that defendant was negligent. Walker v.
Southern Ohio Correctional Facility (1978), 78-0217-AD.
       {¶ 13} 10) Plaintiff has failed to prove defendant negligently or intentionally
failed to lock his cell door, and therefore, no liability shall attach to defendant as a result
of any theft based on this contention. Carrithers v. Southern Ohio Correctional Facility
(2002), 2001-09079-AD.
       {¶ 14} 11) Plaintiff has failed to prove, by a preponderance of the evidence, any
of his property was stolen as a proximate result of any negligent conduct attributable to
defendant. Fitzgerald v. Department of Rehabilitation and Correction (1998), 97-10146-
AD.


                                 Court of Claims of Ohio
                                                                           The Ohio Judicial Center
                                                                   65 South Front Street, Third Floor
                                                                              Columbus, OH 43215
                                                                    614.387.9800 or 1.800.824.8263
                                                                               www.cco.state.oh.us




GREGORY SKILES

      Plaintiff

      v.

MANSFIELD CORRECTIONAL INSTITUTION
        Defendant

         Case No. 2009-06435-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE DETERMINATION



         Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of defendant. Court costs are assessed against plaintiff.



                                                  ________________________________
                                                  DANIEL R. BORCHERT
                                                  Deputy Clerk

Entry cc:

Gregory Skiles, #A555-805                         Gregory C. Trout, Chief Counsel
P.O. Box 7010                                     Department of Rehabilitation
Chillicothe, Ohio 45601                           and Correction
                                                  770 West Broad Street
                                                  Columbus, Ohio 43222
RDK/laa
10/20
Filed 12/2/09
Sent to S.C. reporter 3/18/09